        4:20-cv-02264-SAL        Date Filed 03/31/21       Entry Number 17         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

 Derrick Dakota Stone Kitzmiller,                             Case No. 4:20-cv-02264-SAL
 aka Derrick D. Kitzmiller

                             Petitioner,

 v.
                                                                         ORDER
 Nanet Barnes,


                            Respondent.



         This matter is before the Court for review of the September 16, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Thomas E. Rogers, III, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 11]. In

the Report, the Magistrate Judge recommends the Petition for a Writ of Habeas Corpus, ECF No.

1, be dismissed without prejudice and without requiring the Respondent to file a return. [ECF No.

11 p.7]. No party filed objections to this Report, and the time to do so has passed. See [ECF No.

11].

      The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record




                                                   1
      4:20-cv-02264-SAL        Date Filed 03/31/21      Entry Number 17       Page 2 of 2




in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

    After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, the Petition for a Writ of Habeas

Corpus, ECF No. 1, is DISMISSED without prejudice and without requiring the respondent to file

a return.

               IT IS SO ORDERED.

                                                            /s/Sherri A. Lydon
        March 31, 2021                                      Sherri A. Lydon
        Florence, South Carolina                            United States District Judge




                                                2
